DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.  Accordingly, claims 1-2, 4-8, and 10-16 remain pending, and claim 1 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims 
Claims 1-2, 4-5, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa et al. (US20090156935, hereafter “Frisa”), in view of Yamashita et al. (US20150372219, hereafter “Yamashita”), further in view of Dillman et al. (US6497660, hereafter “Dillman”, cited in the applicant’s IDS).
Regarding claim 1, Frisa discloses ultrasound system for transmitting ultrasonic energy into a body (see FIG. 1), the system comprising:
an ultrasound probe having an array of ultrasonic transducer elements (see FIG. 3); and
a transmit beamformer having transmit channels coupled to the ultrasonic transducer elements and configured to apply asymmetric transmit signals to the elements (see FIGS. 2-3) during their respective transmit intervals (“inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose wherein the array of ultrasonic transducer elements comprises a single crystal piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material; and wherein the asymmetric transmit signals comprise a non-zero mean amplitude configured to generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials is reinforced while transmitting the ultrasonic energy 
However, in the same field of endeavor, Yamashita teaches wherein the array of ultrasonic transducer elements comprises a single crystal piezoelectric material (a piezoelectric transducer includes a pole or a single crystal piezoelectric body [abstract]) with a domain aligned and orientation providing a polarization of the piezoelectric material (the application of a DC electric field aligns domain in the polarized direction of the piezoelectric material as disclosed in [0025] & [0028] and also see application of the DC electric field to align domains in the single crystal wafer recovering variations in the polarization caused by the manufacturing process [0061]); and wherein the asymmetric transmit* signals comprise a non-zero mean amplitude configured to maintain domain aligned in orientation such that the polarization of the piezoelectric materials reinforced ([0061] in order to align variations in polarization in the single-crystal wafer caused by heat in the cutting process, the DC polarization/biasing voltage is applied as electric field/voltage per unit thickness/dielectric strength with a negative value in relation to the mean amplitude/peak-to-peak value of the drive signals to comprise asymmetric transmit signals) while transmitting the ultrasonic energy into the body ([0101] the probe which was manufactured by the above manufacturing method is now brought into contact with an object to be examined and the probe is then used to transmit transmission of ultrasonic energy/waves into the object the [0104] ultrasonic probe including the piezoelectric transducer which had undergone DC polarization).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by Frisa with the array of ultrasonic transducer elements comprises a single piezoelectric material with a domain aligned 
Frisa, in view of Yamashita, discloses application of DC electric field being applied at regular periodic intervals periodic time intervals (see [0062] & [0068-0071] of Yamashita), but does not explicitly disclose that domain aligned in the orientation which provides the reinforced polarization of the piezoelectric materials as being maintained by the generation of a force by the asymmetric transmit signals which comprise the non-zero mean amplitude.
However, in the same field of endeavor, Dillman teaches generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials reinforced (part of the manufacturing process, the fine structure of the unit cells/domains are oriented with an electric field at high temperatures and when the voltage across the transducer is changed, the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic system disclosed by Frisa and Yamashita generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials reinforced as taught by Dillman so that the risk of depoling may be reduced if a suitable DC bias is applied to the transducer in addition to the desired pulse. The addition of this DC bias introduces no sound energy, but safeguards the poling by generating and apply any arbitrary pulse shape without danger of depoling (column 3, lines 40-49 of Dillman).
*Asymmetric transmit signals have been interpreted as including transmit signals on a DC bias as disclosed by the applicant in paragraph [0005] of the specification from PG Pub for the application.
Regarding claim 2, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Yamashita discloses wherein the transducer elements further comprise piezoelectric ceramic transducer elements (see [0043] single crystal as a ceramic seed).
Regarding claim 4, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Yamashita discloses wherein the single crystal transducer elements further comprise single crystal lead magnesium niobate-lead titanate (PMN-PT) (PMN-PT 71/29, single crystal 24 of lead magnesium niobate-lead titanate [0067]), lead zinc 
Regarding claim 5, Frisa, in view of Yamashita and Dillman, substantially discloses all limitations the claimed invention, specifically, Frisa discloses further comprising a plurality of transmit/receive T/R switch respectively coupling each transmit channel to a transducer element (“An ultrasound transmitter 10 is coupled through a transmit/receive (T/R) switch 12 to a transducer array 14” [0021]).
Regarding claim 7, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations the claimed invention, specifically, Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Dillman discloses wherein the ultrasonic transducer elements further comprise negatively poled transducer elements; and wherein the asymmetric transmit signals exhibit a mean amplitude value which is negative with respect to a zero reference voltage (FIG. 3 depicts a negatively polarized transducer element, where the bias generator 210, together with the resistor 220 and capacitor 230, shift the bipolar voltage signal negatively  in respect to the 0 reference voltage column 5, lines 3-11).

Regarding claim 16, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein each transmit channel comprises a shift register configured to store digital data associated with the asymmetric transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman, as applied to claims 1 and 5 above, further in view of Barlow et al. (US20140144240, hereafter “Barlow”).
Regarding claim 6, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses further comprising coupling the plurality of transmit/receive (T/R) switches to the transducer elements (“An ultrasound cable coupling the T/R switches to the transducer elements.
However, in the same field of endeavor, Barlow teaches a probe cable coupling the T/R switches to the transducer elements (“each of the transducers can include a transmit switch that can be selectively enabled to connect the cable to a particular transducer, thereby allowing the ultrasound system's transmitter or receiver” [0086).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the cable coupling the transducers to the T/R switches as taught by Barlow in order to provide for selective communication of a transmit or receive event to a transducer ([0086] of Barlow).
Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman,, as applied to claim 16 above, further in view of Tanaka (US20100256498, hereafter “Tanaka”).
Regarding claim 10, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations the claimed invention, specifically, Frisa discloses an analog beamformer (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023]), but does not explicitly disclose digital-to- analog converter coupled to receive digital transmit signal data to convert the data to an analog transmit signal.
However, in solving the same problem, Tanaka teaches wherein each transmit channel 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with each transmit channel further comprises a digital-to- analog converter coupled to receive digital transmit signal data to convert the data into an analog transmit signal as taught by Tanaka in order to provide a desired waveform and amplitude that can be obtained via an analog transmission signal which can then be modulated ([0089] of Tanaka).
Regarding claim 11, Yamashita, Dillman, and Tanaka, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein each transmit channel further comprises a high voltage transmit amplifier coupled to receive an analog transmit signal (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023] and “Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers [amplifier] that amplify the transmit pulses to excite the connected transducer elements” [0022]) and apply a high voltage transmit signal to a transducer element (“The transmit subarrays provide high voltage pulses for driving the transmit transducer elements” [0023]), and Tanaka discloses a D/A converter coupled to the transmitting beamformer and the transmission amplifier (see FIG. 3).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman, as applied to claim 1 above, further in view of Arnal et al. (US20150320394, hereafter “Arnal”).
push pulses.
	However, in the same field of endeavor, Arnal teaches wherein the asymmetric transmit signals ( “The scanning can be provided with appropriate adjustments to the timing and/or amplitude of the ultrasound waveform emitted from the ultrasound transducer array in order to provide appropriate phase of the emitted waveform to induce toric or other asymmetric focusing of the beam [transmit signals]” [0060]) further comprises push pulse transmit signals (“The control signal can include a push pulse 502 and a plurality of imaging pulses 504 a-c. Although FIG. 5 depicts a single push pulse 502 and three imaging pulses 504 a-c, it shall be understood that the number of push pulses and imaging pulses can be varied as desired” [0706]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the asymmetric transmit signals being push pulse transmit signals as taught by Arnal in order to provide for evaluation of anisotropic properties of the region being evaluated ([0061] of Arnal).
Regarding claim 13, Frisa, in view of Yamashita, Dillman, and Arnal, substantially discloses all the limitations of the claimed invention, specifically, Arnal discloses wherein the push pulse transmit signals further produce push pulses of 50 to 1000 microseconds in duration (“The duration 506 of the push pulse 502 can be within a range from about 100 μs to about 200 μs” [0076]).

However, in the same field of endeavor, Arnal teaches transmit beamformer is further configured to apply asymmetric ([0060]) radio frequency (RF) signals (“The single-element transducer [or transducer array, indicated in 0045 and 0049] was driven by an RF-power amplifier (AR amplifier, USA) using a 200-μs burst (“push”) at a given measured voltage” [0116], also see [0113-0115]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the transmit beamformer is further configured to apply asymmetric RF signals taught by Arnal in order to provide a transmit push pulse signal to evaluate shear waves  ([0116] of Arnal).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman, as applied to claim 1 above, further in view of Barnes et al. (US20030048698, hereafter “Barnes”).
Regarding claim 15, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Dillman discloses but does not explicitly disclose radio frequency (RF) signal.
However, in solving the same problem, Barnes teaches wherein the system comprises a DC bias circuit (see FIGS. 2-4) and the asymmetric signals (see 38 in FIG. 5) comprise a symmetric RF signal (“the transmit beamformer 12 also provides the radio frequency signal” [0060] and see 34 in FIG. 5) on a DC bias (see 36 in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the system comprising a DC bias circuit and the asymmetric signals comprise a symmetric RF signal on a DC bias taught by Barnes in order to provide a directional and elevational control of the transmitting signal, in addition to, when the bias is applied to different polarities to sub-elements of the same element shields the transducer from interference signals ([0018] of Barnes).
Response to Arguments
Rejections made under 35 U.S.C. § 103
Applicant's arguments with respect to claim(s) 1 filed 05/04/2021 have been fully considered but they are not persuasive. 

Applicant argues on page six, second paragraph
“In that regard, Frisa, Yamashita, and Dillman, alone or in combination, do not disclose or suggest "a transmit beamformer having transmit channels coupled to the ultrasonic transducer elements and configured to apply asymmetric transmit signals to the elements during their respective transmit intervals, wherein the asymmetric transmit signals comprise a non-zero mean amplitude configured to generate a force to maintain the domain aligned in the orientation such that the polarization of the piezoelectric material is reinforced while transmitting the ultrasonic energy into the body," as recited (emphasis added). In contrast, the cited portions of Yamashita and Dillman describe parts of a manufacturing process involving a piezoelectric material. A person of ordinary skill in the art would recognize that manufacturing is completely distinct from the ultrasound system operating to transmit ultrasonic energy into a patient's body for ultrasound imaging. In particular, a person of ordinary skill in the art would understand that a transmit beamformer applies asymmetric transmit signals to an ultrasound probe's transducer elements for transmitting ultrasonic energy into the patient's body for ultrasound imaging. No disclosure or suggestion has been identified of a non-zero mean amplitude of the asymmetric transmit signals generating a force that reinforces the polarization of the transducer elements' piezoelectric material while the ultrasonic energy is transmitted into the patient's body, as required in amended independent claim 1. Accordingly, Frisa, Yamashita, and Dillman, even when combined, do not disclose or suggest all of the features of amended independent claim 1. Thus, a prima facie case of obviousness has not been established with respect to claim 1. Applicant requests that the § 103 rejection of claim 1 be withdrawn”

In response, applicant is directed to the updated rejection which cite additional portions of Yamashita which clearly disclose not only the manufacturing of the transducer but also the use of the transducer once it is manufactured for the transmission of ultrasonic waves to the object and reception of ultrasound waves generated in the object in response to the transmission (see but not limited to [0101], [0102]). Specifically see the following disclosure of Yamashita, but not limited to, [0003] “A medical ultrasonic diagnostic apparatus and an ultrasonic image examination apparatus such as a fishfinder or sonar transmit ultrasonic waves to an object via an ultrasonic probe, and visualize the interior of the object based on the reflection signal (echo signal) generated by reflected waves from the interior of the object” (emphasis added), [0101] “The transmission of ultrasonic waves using the ultrasonic probe 100 manufactured by the above object… The generated ultrasonic waves are transmitted to the object via the first acoustic matching layer 108, second acoustic matching layer 110, the third acoustic matching layer 111, and acoustic lens 114” (emphasis added), and [0102] “The reception of ultrasonic waves using the ultrasonic probe 100 manufactured by the above manufacturing method will be described. The ultrasonic waves generated in the object make the single crystal piezoelectric transducer element 106 vibrate via the acoustic lens 114, first acoustic matching layer 108, second acoustic matching layer 110, and third acoustic matching layer 111. The single crystal piezoelectric transducer element 106 converts the vibrations generated by ultrasonic waves into electrical signals. The electrical signals are delayed and added for the respective channels in accordance with depths in the object” (emphasis added), as the ultrasonic probe in Yamashita is discloses as being a medical ultrasonic probe that is used for “a medical ultrasonic diagnostic apparatus and an ultrasonic image examination apparatus” (see [0054], also [0003], [0004], [0032], [0096]), it is obvious to one of skill in the art that the object to which ultrasonic energy is transmitted into from the ultrasonic probe is a body.
Further, applicant is directed to column 1, lines 17-19, column 2, lines 1-5 & 15-23 of Dillman, which clearly discuss motivation for the invention of Dillman being related to a patient and the invention disclosed by Dillman as being directed to ultrasonic imaging transducers for the examination of internal organs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793